This appeal is from an order of the district court of Bowman county overruling an objection to the jurisdiction of the court and setting aside a special appearance by the defendant.
The action is an action for divorce. Service was attempted to be made by publication under the provisions of § 7428, Comp. Laws 1913. Defendant made a special appearance and objected to the jurisdiction of the district court of Bowman county on the ground that no proper service of summons had been had. Thereafter the district judge made an order overruling the objection to the jurisdiction of the court and setting aside the special appearance. This appeal is from such an order.
Respondent has moved to dismiss the appeal. Section 7481, Comp. Laws 1913, enumerates the orders that are appealable. We think it plain that the order complained of by the defendant, and sought to be reviewed on this appeal, is not among those enumerated in this section. See Baird v. Lefor, 52 N.D. 155, 201 N.W. 997; Quarton v. O'Neil, 51 N.D. 842, 200 N.W. 1010, and cases cited; De Bord v. Brandt, — S.D. —, 206 N.W. 925; Ryan v. Davenport,5 S.D. 203, 58 N.W. 568.
The appeal must therefore be dismissed. It is so ordered.
CHRISTIANSON, Ch. J., and NUESSLE, BIRDZELL, BURKE, and JOHNSON, JJ., concur. *Page 87